By the Court,

Bailen, J.
This action was brought by the plaintiff in error, administrator of the estate of Silas Armstrong, deceased, to restrain defendants in error, by a perpetual injunction, from an invasion of the rights and franchises of the plaintiff, in the construction of a bridge over the Kansas river, within the limits of the plaintiffs’ *120ferry. In the absence of Chief Justice Crozier, July term, 1866, the cause was heard by Justices Bailey and Saeeord, and taken under advisement, and said justices being equally divided in opinion, the judgment of the court below stands affirmed.
Bailey and Saeeord, JJ.